Citation Nr: 1735459	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-45 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for bilateral metatarsal calluses with onychomycosis, tinea pedis, and tinea manuum (skin condition).

2.  Entitlement to a rating higher than 20 percent for peptic ulcer disease (PUD) with duodenitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1974 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied higher ratings for the Veteran's skin condition and PUD.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2013.  A copy of the hearing transcript is of record.  The Board then remanded the matter for additional development in November 2013 and December 2014.


FINDINGS OF FACT

1.  Bilateral metatarsal calluses with onychomycosis, tinea pedis, and tinea manuum is manifested by multiple painful punctate keratoses which require paring or debridement.

2.  Peptic ulcer disease with duodenitis is not manifested by anemia or weight loss, and does not result in recurrent incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for bilateral metatarsal calluses with onychomycosis, tinea pedis, and tinea manuum have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118, Diagnostic Codes 7804, 7813 (2016).

2.  The criteria for a rating higher than 20 percent for peptic ulcer disease with duodenitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118, Diagnostic Codes 7305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board's analysis of the Veteran's claims is limited to whether higher schedular ratings are warranted.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

A.  Skin Condition

The Veteran's skin condition is assigned a 30 percent rating under Diagnostic Code (DC) 7899-7813.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

DC 7813 provides that dermatophytosis will be rated as either scars (DCs 7801-7805) or dermatitis (DC 7806), depending on the predominant disability.

DC 7804 addresses painful or unstable scars.  Five or more such scars warrant a 30 percent rating.  Note (1) of DC 7804 states that an unstable scar is one where, for any reason, there is frequent loss or covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

VA records dated January 2011 show the Veteran was diagnosed with 15 punctate keratoses across his bilateral feet which resulted in painful ambulation.  He also had dystrophic nails.  He received antiseptic treatment, and his keratoses and nails were pared and reduced.

The evidence throughout the appeal period shows that the Veteran has reported pain associated with his skin condition, and that this condition requires regular trimming, paring, or debridement of his calluses and nails.  Therefore, his condition is analogous to scarring which is both painful and unstable, and under DC 7804, warrants a 30 percent for 5 or more such scars, plus 10 percent because they are both painful and unstable.  Therefore, a 40 percent rating is appropriate.

A higher 60 percent rating is warranted under DC 7806 if the skin condition affects more than 40 percent of the entire body or exposed areas, or if it requires near-continuous treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs.  However, VA examinations from January 2010, September 2012 and January 2016 all clearly document that the Veteran's skin condition affects less than 40 percent of his entire body or his exposed areas.  Moreover, the evidence shows that the only systemic therapy the Veteran received was a 3-month course of oral Lamisil which ended in November 2010.  Otherwise, his condition has been treated entirely through topical, non-steroid creams.

The Board has also considered DC 5276, which addresses flatfeet, because the 30 percent rating under this code contemplates bilateral foot callosities.  However, the Veteran is already assigned a 40 percent rating for his condition.  Given that the 30 percent rating under DC 5276 also contemplates deformity, accentuated pain on manipulation and use of feet, and other manifestations not associated with the Veteran's calluses, the assignment of the higher 50 percent rating under DC 5276, which includes extreme tenderness of the plantar surfaces of the feet, severe spasms of the tendo Achillis, and marked pronation, is not appropriate.

B.  Peptic Ulcer Disease with Duodenitis

The Veteran's PUD is currently assigned a 20 percent rating under DC 7305.  Under DC 7305, a 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A higher 40 percent rating is assigned for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

The Veteran's PUD has not resulted in anemia or weight loss.  VA examinations from January 2010 and September 2012 specifically noted the lack of any anemia, and no anemia was recorded during the January 2016 VA examination.  The Veteran's weight ranged from 219 pounds to 299 pounds during the appeal period.  Significantly, VA records dated September 2013 show the Veteran weighed 250 pounds.  He was then incarcerated, and February 2015 medical records from his correctional facility indicate his weight was 219 pounds.  However, there is no indication that this weight loss is attributable to his PUD, and his weight increased to 266 pounds by December 2015.  Indeed, VA records from January 2011 (258 pounds) and July 2013 (254 pounds) show the Veteran was encouraged to lose weight through VA's weight management program.

In addition, the September 2012 and January 2016 examinations indicated that there were no incapacitating episodes associated with the Veteran's PUD, and no such episodes are documented within his outpatient treatment records.  During the January 2016 examination, the Veteran reported that he does not have problems as long as he takes his medication.  

The Board acknowledges the symptoms associated with the Veteran's peptic ulcer disease, which include gas, belching, nausea, and abdominal pain.  However, these symptoms are adequately compensated by the currently assigned 20 percent rating.

II.  The Duties to Notify and Assist

The Veteran was provided with the relevant notice and information in a December 2009 letter prior to the initial adjudication of his claims, and has not alleged any notice deficiency during the adjudication of his claims.

During his March 2013 hearing, the Veteran testified that his September 2012 VA examinations were inadequate because the examiner did not conduct a physical examination of his feet or stomach.  However, not only do these examination reports contain the relevant findings for rating the disabilities on appeal, but the Veteran was afforded additional VA examinations January 2016 which also contain the necessary findings.  He has not alleged that these recent examinations were inadequate, or identified any other potential error in VA's duty to assist.

A review of the claims file shows that the relevant treatment records and examinations have been obtained, and that the Board's prior remand directives have been satisfied.



ORDER

A 40 percent rating for bilateral metatarsal calluses with onychomycosis, tinea pedis, and tinea manuum is granted.

A rating higher than 20 percent for peptic ulcer disease with duodenitis is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


